*1087Adjudged that the writ is sustained, without costs or disbursements, bail on Queens County indictment No. 1274/11 is granted in the sum of $300,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing the sum of $300,000 as a cash bail alternative, and on condition that the defendant surrender any and all passports he may have to the Office of the District Attorney of Queens County and is prohibited from applying for any new or replacement passports; and it is further,
Ordered that upon receipt of a copy of this decision, order and judgment together with proof that the defendant has (1) given an insurance company bail bond in the amount of $300,000 or has deposited the sum of $300,000 as a cash bail alternative, and (2) surrendered any and all passports to the Office of the District Attorney, Queens County, the warden of the facility at which the defendant is incarcerated, or his or her agent, is directed to immediately release the defendant. Mastro, J.E, Balkin, Chambers and Lott, JJ., concur.